—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered October 5, 1989, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The record supports the court’s finding that the stop of the livery cab in which defendant was a passenger was justified by the officer’s reasonable interpretation of the cab driver’s subtle eye signal towards his passenger, along with a hand gesture, as a distress signal and request for police assistance (see, People v Otero, 255 AD2d 158, lv denied 92 NY2d 1052; People v Damaceno, 214 AD2d 464, lv denied 86 NY2d 734; People v Hampton, 197 AD2d 365, lv denied 82 NY2d 925). The record also supports the court’s determinations as to credibility. Concur — Rosenberger, J. P., Tom, Mazzarelli, Lerner and Friedman, JJ.